DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are currently pending and have been considered below.
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on September 1, 2022 is acknowledged. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
• “drive and selection device” in claims 1 and 2,
• “coupling element” in claims 2 and 3, 
• “guiding element” in claims 2 and 4, and
• “electrical storage and power supply means” in claims 8, 12, and 13. 

Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim limitations “drive and selection device,” “coupling element,” and “guiding element” each invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. The claim limitations are discussed throughout paragraphs [0147]-[0154] of applicant’s written description. The subject matter, however, is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Therefore, claims 1-15 are rejected under 35 U.S.C. 112(b) as failing to comply with the written description requirement.



The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim limitations “drive and selection device,” “coupling element,” and “guiding element” each invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. The claim limitations are discussed throughout paragraphs [0147]-[0154] of applicant’s written description. Based on applicant’s disclosure, one of ordinary skill in the art would not be able to reasonably ascertain the metes and bounds of the claimed subject matter. Therefore, claims 1-15 are indefinite and is rejected under 35 U.S.C. 112(b). 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,717,539 to Menheere (“Menheere”) in view of EP 2226487 to Bradbrook (“Bradbrook”) (a copy of this reference was provided by applicant on March 28, 2019).
Regarding claim 1, Menheere teaches a propeller propulsion unit, comprising at least one kinematic system comprising: a heat engine (20) consuming fuel and a main shaft (22) rotated at an output of the heat engine (Col. 2, lines 32-35; claim 1); an electric motor (48, 50, 52) configured to generate a rotary movement as output from the electrical energy (Col. 5, lines 15-33; Col. 3, lines 40-55; claim 1; ; FIGS. 2-3); a drive and selection device (54, 58) configured to assume: a first configuration, in which the drive and selection device is coupled to the output of the electric motor (Col. 7, lines 20-22; Col. 7, lines 40-53; claim 1); and a second configuration, in which the drive and selection device is coupled to the main shaft; a propeller rotated by the drive and selection device (Col. 7, lines 36-40; Col. 7, lines 48-58; claim 1).
Menheere does not explicitly teach an electrical energy generator configured to generate electrical energy from the rotation of the main shaft. Rather, Menheere teaches that the electric motor acts as a generator, and the electric motor is configured to generate a rotary movement as output from the electrical energy generated by itself (Col. 3, lines 40-55).
	Bradbrook teaches a propeller propulsion unit, comprising an electrical energy generator configured to generate electrical energy from the rotation of the main shaft (¶¶ [0007], [0042]; FIG. 2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the propulsion unity of Menheere to further include a separate generator, as taught by Bradbrook, in order to improve the supply of energy to the motor. The combined teachings of Menheere and Bradbrook would provide a propulsion unit wherein the electric motor is configured to generate a rotary movement as output from the electrical energy generated by the electrical energy generator (Menheere at Col. 3, lines 40-55, FIG. 1; Bradbrook at ¶¶ [0007], [0042]; FIG. 2).
Regarding claim 2, the combination of Menheere and Bradbrook teaches wherein the drive and selection device comprises a coupling element (Menheere at 58) and a guiding element (Menheere at 54) configured to at least rotationally guide the coupling element (Menheere at Col. 7, lines 31-36).
Regarding claim 3, the combination of Menheere and Bradbrook teaches wherein the coupling element is an element with at least one part that can move between a position in which the coupling element is coupled to the main shaft of the heat engine and a position in which the coupling element is coupled to the output of the electric motor (Menheere at Col. 7, lines 28-58).
Regarding claim 4, the combination of Menheere and Bradbrook teaches wherein the guiding element is an element configured to at least guide the coupling element between a configuration in which the guiding element is coupled to the main shaft of the heat engine and a configuration in which the guiding element is coupled to the output of the electric motor, without blocking rotation of the electric motor (Menheere at Col. 7, lines 28-58).
Regarding claim 5, the combination of Menheere and Bradbrook teaches wherein the heat engine consuming fuel is an internal combustion heat engine (Menheere at Col. 2, lines 49-60; claim 1).
Regarding claim 6, the combination of Menheere and Bradbrook teaches wherein the internal combustion heat engine is a gas turbine (Menheere at Col. 2, lines 49-60; claim 1).
Regarding claim 7, the combination of Menheere and Bradbrook teaches wherein the internal combustion heat engine is a combustion turbine (Menheere at Col. 2, lines 49-60; claim 1).
Regarding claim 8, the combination of Menheere and Bradbrook teaches an electrical storage and power supply means configured to store the electrical energy generated by the electrical energy generator and to supply the electric motor with electrical energy (Menheere at 40, FIG. 1; Col. 3, lines 31-55; see also Bradbrook at 66, FIG. 2).
Regarding claim 10, the combination of Menheere and Bradbrook teaches an aircraft comprising at least one propeller propulsion unit according to claim 1 (Menheere at Col. 1, lines 54-66, Bradbrook at ¶ [0045]); see also analysis of claim 1 above).
Claims 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Menheere in view of Bradbrook as applied to claim 1 above, and further in view of U.S. Publication No. 2013/0062455 to Lugg et al. (“Lugg”).
Regarding claim 9, the combination of Menheere and Bradbrook teaches each and every element of claim 1 as discussed above, but it does not explicitly teach a rectifier configured to convert an alternating current output from the electrical energy generator into direct current, and an alternator configured to convert direct current into alternating current in order to supply the electric motor.
Lugg teaches a propeller propulsion unit, comprising a rectifier (120) configured to convert an alternating current output from an electrical energy generator into direct current, wherein the output is used to supply an electric motor (¶ [0054], FIG. 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the propulsion unit of the Menheere and Bradbrook combination by further including the rectifier, as taught by Lugg, in order to accommodate an AC generator rather than requiring a DC generator. Also, regarding the swapping of AC and DC components, it is well settled that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, would have been obvious to a person of ordinary skill in the art absent persuasive evidence. MPEP 2143.
The combination of Menheere, Bradbrook, and Lugg does not explicitly teach an alternator configured to convert direct current into alternating current in order to supply the electric motor. Bradbrook, however, teaches the electric motor can be either a DC or AC motor (¶ [0044]). Incorporating an AC electric motor into the propulsion unit of the Menheere, Bradbrook and Lugg combination would necessarily require the direct current to be converted into alternating current. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the propulsion of the Menheere, Bradbrook, and Lugg combination by further including an alternator, in order to accommodate an AC motor and thus increase power. Also, regarding the swapping of AC and DC components, it is well settled that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, would have been obvious to a person of ordinary skill in the art absent persuasive evidence. MPEP 2143. 
Regarding claim 10, the combination of Menheere and Bradbrook teaches at least one propeller propulsion unit according to claim 1 (see analysis of claim 1 above). Lugg teaches an aircraft comprising a propeller propulsion unit (FIGS. 7, 9; ¶ [0054]; claim1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the propeller propulsion unit of the Menheere and Bradbrook combination into the aircraft of Lugg, in order to more efficiently power the motors (e.g., ¶ [0054]; FIGS. 7, 9).
Regarding claims 14 and 15, the combination of Menheere, Bradbrook, and Lugg teaches a propeller electric motor (Lugg at 45, FIG. 9, teaching “attitude motor” in addition to “lift fan motor”) and wherein the heat engine and the electrical energy generator of the propeller propulsion unit are configured to also provide the propeller electric motor with electrical energy (Lugg at FIG. 9). 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Menheere in view of Bradbrook as applied to claim 1 above, and further in view of U.S. Publication No. 2014/0010652 to Suntharalingam et al. (“Suntharalingam”). 
Regarding claim 10, the combination of Menheere and Bradbrook teaches at least one propeller propulsion unit according to claim 1 (see analysis of claim 1 above). Suntharalingam teaches an aircraft comprising a propeller propulsion unit (FIGS. 1-3; claim 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the propeller propulsion unit of the Menheere and Bradbrook combination into the aircraft of Suntharalingam, in order to more efficiently power the motors. 
Regarding claim 11, the combination of Menheere, Bradbrook, and Suntharalingam teaches at least one wing, wherein the kinematic system is disposed under the wing (FIGS. 1-3; claim 1).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Menheere in view of Bradbrook and Suntharalingam as applied to claim 10 above, and further in view of U.S. Patent No. 2,462,201 to Kilgore et al. (“Kilgore”).
Regarding claim 12, the combination of Menheere, Bradbrook, and Suntharalingam teaches each and every element of claim 10 above, and it teaches an electrical store and power supply means configured to store the electrical energy generated by the electrical energy generator and to supply the electric motor with electrical energy (Menheere at 40, FIG. 1; Bradbrook at 66, FIG. 2). The combination does not explicitly teach wherein the electrical storage and power supplies mean are disposed in a fuselage of the aircraft. 
Kilgore teaches an aircraft, wherein an electrical storage and power supplies mean are disposed in a fuselage of the aircraft (Col. 5, lines 46-57; FIG. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Menheere, Bradbrook, and Suntharalingam combination such that the electrical storage and power supplies mean are disposed in a fuselage of the aircraft, as taught by Kilgore, in order to improve the weight-balance for the aircraft (see, e.g., Kilgore at Col. 5, lines 46-57).
Regarding claim 13, the combination of Menheere, Bradbrook, Suntharalingam, and Kilgore teaches wherein the electrical storage and power supply means are disposed in a vicinity of a center of gravity of the aircraft at least equipped with the kinematic system (Kilgore at Col. 5, lines 46-57).






Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have many of the elements in applicant’s disclosure and claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/Nicholas McFall/Primary Examiner, Art Unit 3644